Citation Nr: 1139124	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  05-32 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for herniated nucleus pulposus, C3-C5, with compressive C7 radiculopathy (claimed as a neck injury with severe right side weakness).

2.  Entitlement to service connection for chronic fatigue with decreased stamina secondary to herniated nucleus pulposus, C3-C5, with compressive C7 radiculopathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from January 1972 to January 1974.  The appellant had service in the Republic of Vietnam (Vietnam) from October 2, 1972 to January 27, 1973.  His military occupational specialty (MOS) was an avionics mechanic.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the appellant's claims of entitlement to service connection for herniated nucleus pulposus, C3-C5, with compressive C7 radiculopathy (hereinafter referred to as a neck disability) and chronic fatigue with decreased stamina.  The appellant submitted a notice of disagreement with this determination in December 2004, and timely perfected his appeal in October 2005.

In April 2006, the appellant and his wife testified before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

In August 2007 and June 2010, the Board remanded these issues to the Appeals Management Center (AMC) for additional evidentiary development.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).



	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the appellant's currently diagnosed herniated nucleus pulposus, C3-C5, with compressive C7 radiculopathy, is the result of a disease or injury in active duty service.

2.  The preponderance of the evidence is against a finding that the appellant's chronic fatigue with decreased stamina is secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  Herniated nucleus pulposus, C3-C5, with compressive C7 radiculopathy, was not incurred in or aggravated by active duty service, nor may it be presumed to be related thereto.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  Chronic fatigue with decreased stamina was not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the appellant's claims, a letter dated in June 2004 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  A notice letter dated in September 2007 informed the appellant of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The records associated with the appellant's successful claim for Social Security Administration (SSA) disability benefits have also been associated with the claims file.  During his April 2006 Board hearing, the appellant stated that he did not know the name of the man who hit him with the pugil stick in basic training, and he had no contact with anyone who would have witnessed this incident.  See Central Office Board Hearing Transcript, April 18, 2006, pp. 5 - 6.  The appellant stated that he sought treatment from a VA Medical Center (VAMC) in January 1975, after his military discharge, but these records were not available.  Id. at p.7.  It was also noted that after service, the appellant was not required to have any physical examinations in association with his employment, nor did he file any workers' compensation claims.  Id. at pp. 11 - 15.  Though the appellant requested an additional 60 days to submit a private medical opinion pertaining to his neck injury at the time of his Board hearing, he failed to do so.  The appellant has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the appellant participated in VA examinations in July 2004 (general examination), April 2008 (neurological and miscellaneous disorders examination), and May 2008 (neurological and miscellaneous disorders examination), the results of which have been included in the claims file for review.  An addendum to the May 2008 VA examination, dated in July 2010, has also been associated with the claims file.  The April 2008 and May 2008 VA examinations involved review of the claims file and thorough examinations of the appellant.  The May 2008 VA examination opinion and the July 2010 addendum opinion were supported by sufficient rationale.  Therefore, the Board finds that the examinations and addendum are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claims.

Additionally, the Board finds there has been substantial compliance with its August 2007 and June 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC obtained the appellant's SSA records, scheduled him for a medical examination and the appellant attended that examination.  The AMC also obtained an addendum to that examination.  A supplemental statement of the case was issued in July 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claims

The appellant contends that he currently suffers from a neck disability as the result of an injury in active duty service.  Specifically, he claims that he was injured by a pugil stick during an activity in basic training.  He further contends that the medication he is required to take in association with his neck disability causes him to suffer from chronic fatigue with decreased stamina.

Though the appellant had service in Vietnam, he has specifically stated that he does not allege that his current fatigue is the result of exposure to herbicides.  See Board Central Office Hearing Transcript, April 18, 2006, p. 2.  Accordingly, the Board will not address this question herein.

Relevant Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).
In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2011).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, supra; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009)

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

A.  Neck Disability

Initially, the Board notes that the appellant has been diagnosed with cervical spine degenerative joint disease (DJD) and degenerative disc disease (DDD) with radiculopathy.  See VA Spine Examination Report, May 23, 2008; VA Examination Addendum, July 14, 2010.  Accordingly, the first element necessary under Hickson has been met.  See Hickson, supra.

Review of the appellant's service treatment records, however, is completely negative for any indication that the appellant suffered from a pugil stick injury to the neck during his time in active duty service.  Upon entry into military service, the clinical examination of the appellant's head, neck, face, scalp, and spine were normal.  The appellant himself stated that he was in good health.  He noted that he suffered from swollen or painful joints, headaches, and dizziness or fainting spells.  He specified that he had not suffered from a head injury or any bone or joint deformity.  See Standard Form (SF) 88 & 93, Service Entrance Examination Reports, January 10, 1972.

In February 1972, the appellant was seen with complaints of sharp pain in the ankle region and up the leg and into the calf.  He indicated that this pain had lasted approximately two to three weeks.  Neurological testing was noted to be negative.  The examiner indicated that the appellant did not have flat feet, but could have been excessively pronating to guard against pain.  The appellant's pain was diagnosed as mild shin splints and he was provided with crutches for two weeks.  See Service Treatment Record, February 14, 1972.  In conjunction with this finding, a physical profile was added to the appellant's record.  He was placed on limited duty due to his mild, symptomatic shin splints.  See Service Treatment Record, Physical Profile, February 15, 1972.  


The appellant continued to complain of problems with his right shin in June 1972.  X-ray reports were negative, but the appellant was again provided with crutches for 10 days.  See Service Treatment Record, June 5, 1972.  When the appellant was seen for follow-up later that month, he continued to complain of right shin pain and vague pain of the right ankle.  He was diagnosed with pes planus.  See Service Treatment Record, June 16, 1972.

Upon separation from military service in November 1973, clinical evaluation of the appellant was completely normal.  Specifically, the appellant's neck and spine were noted to be normal.  See SF 88, Service Discharge Examination Report, November 26, 1973.  Accordingly, the appellant has failed to establish Hickson element (2), evidence of a disease or injury in service.  See Hickson, supra.

As noted above, the appellant has been diagnosed with DJD of the cervical spine.  See VA Examination Report, May 23, 2008; VA Examination Report Addendum, July 14, 2010.  With respect to the one year presumptive period found in 38 C.F.R. § 3.309(a) (during which a disability manifested to a compensable degree may be presumed to be related to service), the evidence of record does not include a diagnosis of arthritis during the one year presumptive period after service.  In that regard, the appellant himself does not contend that he sought treatment for this condition during this time.  Accordingly, the appellant is not afforded the presumption for arthritis under 38 C.F.R. § 3.309 (2011). 

The appellant was discharged from active duty service in January 1974.  Though the appellant has asserted that he sought treatment from the Chicago VAMC in 1975, these records were not available.  Further, it was unclear from the appellant's testimony whether this treatment was specific to his complaints of neck pain.  Review of the hearing transcript indicates that the appellant was told that he was "a ticking time bomb" by a VA physician, but the appellant stated that he did not know what this statement was in relation to.  See Board Central Office Hearing Transcript, April 18, 2006, p. 7.  


The earliest medical evidence of record is dated in September 1982.  At that time, the appellant had filed a claim of entitlement to service connection for leg numbness, sterility, and hearing loss.  The associated VA examination noted the appellant's complaints that since his time in Vietnam, he had experienced numbness in both feet and both legs.  Neurological testing performed in conjunction with the VA examination was essentially negative.  Sensory findings were not evident bilaterally, including the lower extremities.  Overall, the appellant was diagnosed with a generalized anxiety disorder.  See VA Examination Report, September 10, 1982.  

A VAMC psychiatric treatment record dated in February 1985 noted that two weeks prior, the appellant had complained of pain in his upper back.  The examiner noted that it appeared the appellant had a long history of somatic complaints, including neck pain.  See VAMC Treatment Record, February 27, 1985.  

During his April 2006 Board hearing and during his May 2008 VA examination, the appellant stated that his neck pain began in 1998.  See Board Central Office Hearing Transcript, April 18, 2006, p. 7; see also VA Examination Report, May 23, 2008.  In 1999, the appellant underwent right C6 nerve root decompression with a partial C5-6 hemilaminotomy/facetotomy and excision of herniated disc C6 via C6-7 hemilaminotomy/facetotomy.  See Grandview Medical Center Operative Report, April 27, 1999.  In October 2002, the appellant underwent bilateral decompressive cervical laminectomy of C3-4 and decompression of the right C5 nerve root (for cervical spinal stenosis with meolopathy and compressive readiculopathy of right C5).  See Erlanger Health System Operative Report, October 31, 2002.

In April 2004, magnetic resonance imaging (MRI) of the appellant's cervical spine revealed that he had moderate spondylosis at C4-5.  See Grandview Medical Center MRI Report, April 13, 2004.

During his general VA examination in July 2004, the appellant reported a history of sustaining a neck injury during basic training, when he was hit with a pugil stick, resulting in numbness.  The VA examiner diagnosed him as status post cervical laminectomy from C3-5 for combined cervical myelopathy and significant compressive C5 root radiculopathy.  See VA Examination Report, July 6, 2004.  In April 2008, the appellant again reported his in-service neck injury and stated that thereafter, he began to develop neck pain, worsening in 1999.  See VA Examination Report, April 12, 2008.

The Board now turns to crucial Hickson element (3), nexus.  Caselaw has long supported the contention that the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

To assist in determining the nature and etiology of the appellant's current neck pain, VA scheduled him for an examination in May 2008.  At that time, the appellant reported that the only injury he had sustained to his neck was the result of being hit with a pugil stick during basic training in 1972.  He noted that he lost consciousness as a result of this injury and upon receiving treatment, he was diagnosed with neurological deficits and placed on crutches.  After this injury, the appellant stated that his symptoms resolved.  The VA examiner diagnosed the appellant with cervical spine DJD (especially levels C4-C7) with radiculopathy and weakness involving right C5-C7 roots.  This condition was considered to be less likely as not (less than 50 percent) caused by or a result of the pugil stick injury sustained in basic training.  See VA Examination Report, May 23, 2008.

In support of this opinion, the VA examiner noted that the appellant had a long and complex history related to his degenerative cervical spine disease.  Based upon the appellant's report of in-service injury, he experienced pain and neurologic symptoms (weakness of the arms and legs) that resolved within a few weeks.  No fracture of the cervical spine was noted.  The appellant himself indicated that he had done well (except for some occasional neck pain, but without neurological symptoms), until approximately 1998.  At that time he sought treatment for upper extremity paresthesias/weakness, which resulted in treatment for cervical radiculopathy, carpal tunnel syndrome, and multiple decompressive surgeries.  He was now left with DJD of the cervical spine with radiculopathy and weakness.  Id.


Based upon the above, the VA examiner opined that the appellant's in-service injury most likely resulted in a neuropraxia-type injury of the cervical spinal cord, or possibly a mild central cord syndrome, as there was no high energy trauma and no fracture.  With respect to the fact that the appellant's symptoms resolved after his injury, and based upon the current medical literature, the VA examiner stated that this could be expected to happen with this type of injury, which most commonly occurs during athletic events.  Further, the fact that the appellant did not begin to experience neck pain until over 25 years after he was discharged from service, cast further doubt upon the appellant's claim.  The VA examiner noted that the appellant's in-service neck injury was primarily a soft tissue injury (based on the lack of fracture) and thus was not expected to have long-term sequele (as manifest by the appellant's rapid and complete neurological recovery).  Id.

The July 2010 VA examination addendum stated that the appellant's cervical spine DJD with radiculopathy was not caused by or a result of military service.  The rationale provided in support of this conclusion was that the temporal relationship documented between the onset of symptoms over 25 years after service did not support a causal relationship.  The appellant's type of cervical degenerative process was commonly seen without a history of trauma.  See VA Examination Addendum, July 14, 2010.

Based on the above, none of the medical evidence associated with the record supports the appellant's claim that an in-service injury caused his current neck disability.  While the appellant stated that he would obtain a private medical opinion from his physician in support of his claim, an opinion was not submitted.  The Board notes that the duty to assist is not always a one-way street.  The Board notes that if a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the Board is bound by the evidence of record.  

The Board is aware of the appellant's representative's claim that the July 2010 VA addendum is inadequate.  Specifically, the representative has alleged that the July 2010 VA examiner did not discuss evidence in the appellant's claims file, including the previous medical opinions and the appellant's lay statements.  See Informal Hearing Presentation, September 19, 2011.  Initially, the Board notes that the July 2010 addendum was just that.  It was a response to questions posed to the examiner from the prior May 2008 VA examination for the sake of clarification.  This was not intended to be a new VA examination standing alone.  It is clear from the thoroughness of the May 2008 VA examiner's statements and opinion that the appellant's file was reviewed in detail, and his statements were taken into account.  As such, the Board finds the representative's allegation that the July 2010 opinion was inadequate, to be baseless.

As noted, the only evidence in support of the appellant's claim consists of lay statements.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, supra;. 38 C.F.R. § 3.159(a)(2) (2011).  Here, the appellant is certainly competent to report his neck pain.  The Court further emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Given the complexity of the appellant's diagnosis, the Board finds that the appellant's condition is not lay observable.  Further, the appellant is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

The Board also questions the appellant's credibility.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the appellant's statements are inconsistency.  The appellant has reported that he suffered an injury to his neck during active duty service, which was severe enough to require the use of crutches.  As detailed above, the appellant's service treatment records are completely negative for any complaints of or treatment for a neck injury.  Rather, the appellant was repeatedly treated for shin splints, which twice required the use of crutches and the need for a physical profile, not, as alleged by the appellant, for a neck injury.

Also of note is the August 2004 examination performed in conjunction with the appellant's claim for disability benefits.  At that time, the appellant reported that he had developed sharp pains in his neck, radiating down to his right lower extremity.  He stated that he had worked at a candy factory, in the maintenance department, for six years, lifting heavy equipment.  The appellant also noted that during his military training, he was required to do a lot of heavy lifting, causing him neck pain.  At no time during this examination did the appellant report that he suffered a neck injury in service.  See Tennessess Disability Determination Services Examination Report, August 5, 2004.  The Board places far greater probative value on the pertinently negative contemporaneous examination records than it does on the more recent statements of the appellant, made in connection with his claim for monetary benefits from the government.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]. 

Based upon the lack of evidence of in-service neck injury, in addition to the relevant medical evidence, the Board does not find the appellant's statements regarding the etiology of his current neck disability to be credible.  To the extent that the appellant invites the Board to draw the conclusion, based on no medical evidence, that an in-service injury caused his current neck disability, the Board declines to do so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].

The Board notes that whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In the present case, the VA examiners have thoroughly reviewed the record, examined the appellant, taken his lay statements into consideration, and provided thorough and fact-based rationale for the negative nexus opinions.  As such, the Board finds these opinions to be the most probative in determining the nature and etiology of the appellant's neck disability.

While the Board is certainly aware that the appellant suffers from significant disabilities associated with his neck, the evidence of record simply does not support his contention that his condition is the result of an injury in service.  The appellant's claim fails on the basis of element (3) of Hickson.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  

B.  Chronic Fatigue and Decreased Stamina

The appellant has argued that he is entitled to service connection for chronic fatigue with decreased stamina as a result of the medications required for his neck disability.  

As stated above, in order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The appellant has consistently complained of chronic fatigue and decreased stamina since the inception of his claim.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, supra;. 38 C.F.R. § 3.159(a)(2) (2011).  Given that fatigue is a readily observable condition, the Board will afford the appellant the benefit of the doubt and determine that he has a current disability.  Thus, element (1) under Hickson/Wallin has been satisfied.  See Hickson, supra.
Unfortunately however, as determined in this decision, the appellant is not service connected for his claimed neck disability, nor is he service connected for any other disabilities.  Accordingly, the appellant's claim on a secondary basis fails on element (2) under Wallin.  See Wallin, supra.

The Board notes that the appellant has specifically stated that he did not believe this condition was a direct result of service, and thus, the Board's inquiry will end with secondary service connection.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  In this case, for the reasons and bases discussed above, a reasonable doubt does not exist regarding the appellant's claim that his chronic fatigue with decreased stamina is the result of a service-connected disability.  There is not an approximate balance of evidence.  


ORDER

Entitlement to service connection for herniated nucleus pulposus, C3-C5, with compressive C7 radiculopathy, is denied.

Entitlement to service connection for chronic fatigue with decreased stamina, as secondary to herniated nucleus pulposus, C3-C5, with compressive C7 radiculopathy, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


